Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


2.	The amendment file on February 23, 2022 has been received and made of record. In response to Non-Final Office Action mailed on
November 23, 2021, applicants amended claims 1, 3, and 7 of which claim 1 is independent claim. Dependent claims 4, 5 and 8-18 are maintained. Applicants cancelled claims 2 and 6 after the Non-Final Office Action. Therefore, claims 1, 3-5 and 7-18 are pending for consideration.

Response to Arguments

3. Applicants’ arguments in "Remarks", filed on February 23, 2022
with respect to independent claim 1 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment. Incorporating claim limitations from a dependent claim without incorporating limitation from intervening claims change the scope of the claim. Claim 6 was dependent as 6/4/3/2/1. Applicants only rolled up limitations from dependent claims 2 and 6 without incorporating intervening claims 3 and 4. Therefore this change the scope of the claim and a new ground of rejection.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 3-5, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SEO et al.(US 2020/0159369 A1) (herein after SEO).
Regarding claim 1, SEO teaches a touch sensor(electronic device that detects an external input, Para-2), comprising:

sensing electrodes formed on the substrate layer(base substrate BS, fig.3A, Para-126), the sensing electrodes comprising first sensing electrodes(first sensing electrodes TE1 or second sensing electrodes TE2, fig.3C) arranged in a first direction parallel(DR1 or DR2) to a top surface of the substrate layer(BS, fig.3C) and second sensing electrodes (second sensing electrodes TE2 or first sensing electrodes TE1)  arranged along a second direction(DR2 or DR1) parallel to the top surface of the substrate layer(BS), the first direction and the second direction intersecting each other(fig.3A);
 
at least one device hole(hole MH, Hole area HA, figs.5A&5B; 9A&9B; 11A&11B and related text) penetrating through at least one of the sensing electrodes(figs.5A-12C); 


    PNG
    media_image1.png
    526
    503
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    435
    692
    media_image2.png
    Greyscale

figs.5A&5B

a barrier wall pattern formed along a periphery of the device hole, the barrier wall pattern comprising a first barrier wall pattern(SP1C or SP2C, figs.5A&5B; SP1CC or SP2CC figs.9A&9B) in contact with a first sensing electrode(TE1 or TE2) around the device hole(MH) of the first sensing electrodes(TE1 or TE2); and a second barrier wall pattern(SP2C or SP1C, figs.5A& 5B; SP2CC or SP1CC figs.9A&9B) in contact with a second sensing electrode(TE2 or TE1) around the device hole(MH) of the second sensing electrodes(TE2 or TE1); and 
(BL1 or BL2, figs.5A&5B; L11, L12, L13 or L21, L22, L23, figs.9A&9B) disposed in the device hole to be connected to the barrier wall pattern(SP1C or SP2C; SP1CC or SP2CC), the extension pattern comprising a first extension pattern connected to the first barrier wall pattern, and a second extension pattern connected to the second barrier wall pattern(figs.5A&5B or 9A&9B), 

wherein the first barrier wall pattern comprises a pair of first barrier patterns facing each other with the device hole interposed therebetween, and the pair of first barrier patterns are electrically separated from each other (figs.5A&9B)(SP1Cs are opposite to each other; SP2Cs are opposite to each other; two P11s or P12s are opposite to each other respectively; two P21 or P21s are opposite to each other respectively and are electrically separated from each other); and 

the second barrier wall pattern comprises a pair of second barrier patterns facing each other with the device hole interposed therebetween, and the pair of second barrier patterns are electrically separated from each other (figs.5A&9A&9B)(SP1Cs are opposite to each other; SP2Cs are opposite to each other; two P11s or P12s are opposite to each other respectively; two P21 or P21s are opposite to each other respectively and are electrically separated from each other).

claim 3, SEO teaches the touch sensor according to claim 1, further comprising: 

connecting portions(first connection pattern BP1 or second connection pattern BP2, fig.3C) integrally formed with first sensing electrodes(TE1 or TE2) neighboring in the first direction(DR1 or DR2) of the first sensing electrodes to form first sensing electrode rows extending in the first direction (Para-146, 149-150, 154); and

bridge electrodes(BP2 or BP1, fig.3C) electrically connecting second sensing electrodes(TE2 or TE1) neighboring in the second direction(DR2 or DR1) of the second sensing electrodes to form second sensing electrode columns extending in the second direction(Para-146, 149-150, 154).

Regarding claim 4, SEO teaches the touch sensor according to claim 3, wherein 

the device hole(MH) is formed in at least one of intersection regions(figs.3C,5A&9A) of the first sensing electrode rows(TE1 or TE2) and the second sensing electrode columns(TE2 or TE1).

Regarding claim 5, SEO teaches the touch sensor according to claim 4, wherein the device hole penetrates through a pair of first sensing electrodes adjacent to each other of the first (figs.3C&5A&9A).

Regarding claim 15, SEO teaches a window stack structure, comprising:
a window substrate(front surface FS, window member 100, figs.1A& 1B, Para-86); and 
the touch sensor according to claim 1(see the rejection of claim 1 above).

Regarding claim 17, SEO teaches an image display device, comprising:

a display structure(display unit 210) including at least one functional device selected from the group consisting of a camera, a speaker, an optical sensor, a recorder and a light (Para-118, 121); and
 
the touch sensor(detection unit 210) according to claim 1 stacked on the display structure(figs.1A-1B).

Regarding claim 18, SEO teaches the image display device according to claim 17, wherein the device hole(HA) of the touch sensor is aligned to be superimposed over the functional device(electronic module 300, figs.1B&13A).
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



9.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al.(US 2020/0159369 A1) in view of CHOI et al.(US 2019/0079622 A1)(herein after CHOI).

Regarding claim 14, SEO is not found to teach expressly the touch sensor according to claim 1, wherein the sensing electrodes include a transparent conductive oxide(SEO teaches transparent electrode but does not mention transparent conductive oxide, Para-174), and the barrier wall pattern and the extension pattern include a metal or an alloy.

claim 16, SEO is not found to teach expressly the window stack structure according to claim 15, further comprising a polarizing plate disposed between the touch sensor and the window substrate or on the touch sensor.

However, CHOI teaches a touch sensor and image display device, wherein 

Claim 14: the sensing electrodes include a transparent conductive oxide(Para-51, 53), and the barrier wall pattern and the extension pattern include a metal or an alloy(Para-52, 71).

Claim 16: the window stack structure(window 240, fig.11), further comprising a polarizing plate(polarizing plate 230, fig.11) disposed between the touch sensor(touch sensor 220) and the window substrate(window 240, fig.11) or on the touch sensor (Para-96).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified SEO with the teaching of CHOI to include the feature in order to provide a touch sensitive display device where uniformity of a current flow and a capacitance formation be improved and a channel resistance be decreased.
Allowable Subject Matter
10.	Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:

Claim 7: None of the cited references on record, alone or in combination provide a reasonable motivation to fairly teach or suggest the applicants claimed invention, “the touch sensor according to claim 6, further comprising a first dummy
pattern extending between the first barrier wall pattern and the second extension pattern or between the second barrier wall pattern and the first extension pattern”.

Claims 8-13 are objected to because of their dependency on the objected base claims respectively.
Conclusion
12.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner Note

13. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692